                                    UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION AT DAYTON

BILLIE OSBORNE,

         Plaintiff,                                             Case No. 3:18-cv-261

vs.

COMMISSIONER OF                                                 Magistrate Judge Michael J. Newman
SOCIAL SECURITY,                                                (Consent Case)

      Defendant.
______________________________________________________________________________

 DECISION AND ENTRY: (1) AFFIRMING THE ALJ’S NON-DISABILITY FINDING AS
 SUPPORTED BY SUBSTANTIAL EVIDENCE; AND (2) TERMINATING THIS CASE ON
                              THE COURT’S DOCKET
  ______________________________________________________________________________

         This Social Security disability benefits appeal is before the undersigned for disposition based

upon the parties’ consent. Doc. 11. At issue is whether the Administrative Law Judge (“ALJ”) erred

in finding Plaintiff not “disabled” and therefore unentitled to Disability Insurance Benefits (“DIB”)

and/or Supplemental Security Income (“SSI”). 1 This case is before the Court on Plaintiff’s Statement

of Errors (doc. 12), the Commissioner’s memorandum in opposition (doc. 14), Plaintiff’s reply (doc.

15), the administrative record (doc. 6), 2 and the record as a whole.

                                                           I.

         A.       Procedural History

         Plaintiff filed for DIB and SSI alleging a disability onset date of August 17, 2012. PageID

2368. Plaintiff claims disability as a result of a number of alleged impairments including, inter alia,

Crohn’s Disease, depressive disorder, and an anxiety disorder. PageID 63.




         1
            “The Commissioner’s regulations governing the evaluation of disability for DIB and SSI are identical . . .
and are found at 20 C.F.R. § 404.1520, and 20 C.F.R. § 416.1520 respectively.” Colvin v. Barnhart, 475 F.3d 727,
730 (6th Cir. 2007). Citations in this Report and Recommendation to DIB regulations are made with full knowledge
of the corresponding SSI regulations, and vice versa.
         2
            Hereafter, citations to the electronically-filed administrative record will refer only to the PageID number.
         After an initial denial of her application, Plaintiff received a hearing before ALJ Elizabeth A.

Motta on September 25, 2017. PageID 97-124. The ALJ issued a written decision on December 26,

2017 finding Plaintiff not disabled. PageID 59-80. Specifically, the ALJ found at Step Five that, based

upon Plaintiff’s Residual Functional Capacity (“RFC”) to perform a reduced range of light work, 3

“there are jobs that exist in significant numbers in the national economy that [Plaintiff] can perform[.]”

PageID 71-79.

         Thereafter, the Appeals Council denied Plaintiff’s request to review the ALJ’s decision,

making her non-disability finding the final administrative decision of the Commissioner. PageID 45-

47. See Casey v. Sec’y of Health & Human Servs., 987 F.2d 1230, 1233 (6th Cir. 1993). Plaintiff then

filed this timely appeal. Cook v. Comm’r of Soc. Sec., 480 F.3d 432, 435 (6th Cir. 2007).

         B.       Evidence of Record

         The evidence of record is adequately summarized in the ALJ’s decision (PageID 59-80),

Plaintiff’s Statement of Errors (doc. 12), the Commissioner’s memorandum in opposition (doc. 14),

and Plaintiff’s reply (doc. 15). The undersigned incorporates all of the foregoing and sets forth the

facts relevant to this appeal herein.

                                                          II.

         A.       Standard of Review

         The Court’s inquiry on a Social Security appeal is to determine (1) whether the ALJ’s non-

disability finding is supported by substantial evidence, and (2) whether the ALJ employed the correct

legal criteria. 42 U.S.C. § 405(g); Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 745-46 (6th Cir.




         3
           Light work “involves lifting no more than 20 pounds at a time with frequent lifting or carrying of objects
weighing up to 10 pounds” and “requires a good deal of walking or standing, or . . . sitting most of the time with some
pushing and pulling of arm or leg controls.” 20 C.F.R. § 404.1567(b). An individual who can perform light work is
presumed also able to perform sedentary work. Id. Sedentary work “involves lifting no more than 10 pounds at a
time and occasionally lifting or carrying articles like docket files, ledgers, and small tools. Although a sedentary job
is defined as one which involves sitting, a certain amount of walking and standing is often necessary in carrying out
job duties.” 20 C.F.R. § 404.1567(a).
                                                           2
2007). In performing this review, the Court must consider the record as a whole. Hephner v. Mathews,

574 F.2d 359, 362 (6th Cir. 1978).

        Substantial evidence is “such relevant evidence as a reasonable mind might accept as adequate

to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971). When substantial evidence

supports the ALJ’s denial of benefits, that finding must be affirmed, even if substantial evidence also

exists in the record upon which the ALJ could have found Plaintiff disabled. Buxton v. Halter, 246

F.3d 762, 772 (6th Cir. 2001). Thus, the ALJ has a “‘zone of choice’ within which he [or she] can act

without the fear of court interference.” Id. at 773.

        The second judicial inquiry -- reviewing the correctness of the ALJ’s legal analysis -- may

result in reversal even if the ALJ’s decision is supported by substantial evidence in the record. Rabbers

v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009). “[A] decision of the Commissioner will

not be upheld where the [Social Security Administration] fails to follow its own regulations and where

that error prejudices a claimant on the merits or deprives the claimant of a substantial right.” Bowen,

478 F.3d at 746.

        B.      “Disability” Defined

        To be eligible for disability benefits, a claimant must be under a “disability” as defined by the

Social Security Act. 42 U.S.C. § 423(d)(1)(A). Narrowed to its statutory meaning, a “disability”

includes physical and/or mental impairments that are both “medically determinable” and severe enough

to prevent a claimant from (1) performing his or her past job and (2) engaging in “substantial gainful

activity” that is available in the regional or national economies. Id.

        Administrative regulations require a five-step sequential evaluation for disability

determinations. 20 C.F.R. § 404.1520(a)(4). Although a dispositive finding at any step ends the ALJ’s

review, see Colvin v. Barnhart, 475 F.3d 727, 730 (6th Cir. 2007), the complete sequential review

poses five questions:

        1.      Has the claimant engaged in substantial gainful activity?;


                                                       3
       2.      Does the claimant suffer from one or more severe impairments?;

       3.      Do the claimant’s severe impairments, alone or in combination, meet or equal
               the criteria of an impairment set forth in the Commissioner’s Listing of
               Impairments (the “Listings”), 20 C.F.R. Subpart P, Appendix 1?;

       4.      Considering the claimant’s RFC, can he or she perform his or her past relevant
               work?; and

       5.      Assuming the claimant can no longer perform his or her past relevant work --
               and also considering the claimant’s age, education, past work experience, and
               RFC -- do significant numbers of other jobs exist in the national economy
               which the claimant can perform?

20 C.F.R. § 404.1520(a)(4); see also Miller v. Comm’r of Soc. Sec., 181 F. Supp.2d 816, 818 (S.D.

Ohio 2001). A claimant bears the ultimate burden of establishing disability under the Social Security

Act’s definition. Key v. Comm’r of Soc. Sec., 109 F.3d 270, 274 (6th Cir. 1997).

                                                 III.

       In her Statement of Errors, Plaintiff argues the ALJ erred in evaluating the medical opinion of

the state agency’s evaluating physician, Amita Oza, M.D. Doc. 12 at PageID 2373-76.

       Having carefully reviewed the administrative record and the parties’ briefs, and also having

carefully considered the ALJ’s analysis leading to the non-disability finding here at issue, the Court

finds the ALJ carefully and reasonably developed and reviewed the record; appropriately considered

all medical evidence (including the report(s) by Dr. Oza); properly weighed opinion evidence based

upon reasons supported by substantial evidence; reasonably assessed Plaintiff’s credibility; posed

appropriate hypothetical questions to the VE; accurately determined Plaintiff’s RFC; and appropriately

concluded, at Step Five (and in reliance on the VE’s sworn testimony), that Plaintiff can perform a

significant number of jobs in the national economy. See PageID 63-80.

                                                 IV.

       The Court thus AFFIRMS the ALJ’s non-disability finding as supported by substantial

evidence, and TERMINATES this case on the Court’s docket.

       IT IS SO ORDERED.


                                                  4
Date:   September 4, 2019       s/ Michael J. Newman
                                Michael J. Newman
                                United States Magistrate Judge




                            5
